Citation Nr: 0614100	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-20 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for the residuals of a 
left wrist injury.

4.  Entitlement to service connection for disability 
exhibited by memory loss secondary to head trauma.

5.  Entitlement to service connection for food poisoning 
residuals.

6.  Entitlement to service connection for chemical exposure 
residuals.

7.  Entitlement to service connection for frostbite of both 
feet.

8.  Entitlement to service connection for immunization 
residuals.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the veteran's claim of entitlement to 
service connection for the above noted disabilities.  A 
hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in February 2006.


FINDINGS OF FACT

1.  The evidence does not establish that veteran engaged in 
combat with the enemy; a verified in-service stressor is not 
shown.  

2.  The evidence of record does not show that the veteran 
currently has PTSD related to his period of service.

3.  The evidence of record does not show that the veteran 
currently has a right knee disability related to his period 
of service.

4.  The evidence of record does not show that the veteran 
currently has a left wrist disability related to his period 
of service.

5.  The preponderance of the evidence of record is against a 
finding that the veteran has a disability exhibited by a 
memory loss related to his period of service.

6.  The evidence of record does not show that the veteran 
currently has any disability related to food poisoning 
residuals related to his period of service.

7.  The evidence of record does not show that the veteran 
currently has any disability related to chemical exposure 
related to his period of service.

8.  The evidence of record does not show that the veteran 
currently has frostbite of the feet related to his period of 
service.

9.  The evidence of record does not show that the veteran 
currently has any immunization residuals related to his 
period of service.


CONCLUSION OF LAW

1.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §  1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).

2.  A right knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A left wrist disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  A disability manifested by memory loss was not incurred 
or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  A disability related to food poisoning residuals was not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

6.  A disability related to chemical exposure was not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

7.  Frostbite of the feet was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

8.  Chronic immunization residuals were not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2002 and 
November 2004.  The originating agency asked the veteran to 
submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA and private outpatient treatment records.  
In addition, neither the veteran nor his representative has 
identified any additional pertinent available evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Although an attempt was 
made to obtain the veteran's service medical records, the 
Board notes that the veteran's service medical records are 
missing, and possibly destroyed.  Although efforts have been 
made by VA to obtain the veteran's complete service medical 
records, the National Personnel Records Center (NPRC), in 
response to VA requests, reported that the records may have 
been destroyed in the 1973 NPRC fire.  NPRC could not confirm 
the existence of such records; only the fact that if they had 
been stored at the Records Center, they would have been 
stored in an area damaged by the fire.  The Board realizes in 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim was undertaken with this duty in mind.  The Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As these claims are being denied, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA and private outpatient treatment records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a layperson the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
PTSD.  In this regard, the Board finds that the evidence of 
record clearly indicates that the veteran has a current 
diagnosis of PTSD.  However, there is no credible supporting 
evidence that the veteran's alleged in-service stressors 
occurred.   In this regard, the Board notes that the veteran 
did provide a stressor statement dated April 2002 pertaining 
to events that he reported experiencing in service which 
caused him stress.  However, the veteran has been unable to 
provide sufficient details of these stressful incidents such 
that they may be verified.  In this regard, the veteran has 
reported that he had to jump into a foxhole with a dead body 
in it and remain there for the night, and from which he still 
had flashbacks; the veteran also reported that an American 
solider shot and killed another American in his tent.  The 
veteran also reported as a stressful experience that his body 
was infested with insects in service, which caused him to 
have nightmares of bugs crawling on his body.  In this 
regard, the veteran was unable to provide specific dates for 
these incidents, and was unable to provide the name of the 
American solider he indicated was killed in his tent.  
Without such specific information as names and dates, the 
existence of the veteran's claimed stressors cannot be 
verified.  As the existence of a confirmed in-service 
stressor is a crucial element of a claim of service 
connection for PTSD, and as the veteran has been unable to 
submit evidence in support of his claimed in service 
stressors, the Board finds the preponderance of the evidence 
of record is against the veteran's claim.  The Board also 
points out that there is no evidence of record which 
indicates that the veteran engaged in combat, such that 
exposure to stressful situations may be presumed.  38 
U.S.C.A. § 1154(b).  Therefore, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for PTSD.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for a 
right knee disability.  Even if the Board were to concede, 
due to the unavailability of the veteran's service medical 
records, that he incurred an injury to his right knee in 
service, the Board notes that there is no evidence of record 
which shows that the veteran currently has a right knee 
disability.  While the veteran has complained of right knee 
pain in several statements, and testified that he injured his 
right knee in a car accident in service, the veteran's 
medical records are completely negative for treatment of, or 
diagnosis of, any right knee disorder.  The only medical 
record pertaining to the veteran's right knee is a July 2002 
outpatient report of psychological assessment, which 
indicates that the veteran reported a long standing complaint 
of right knee pain; however, the veteran did not receive 
treatment for his right knee at that time, and there is no 
evidence of record indicating that the veteran has ever, at 
any time, been diagnosed with any right knee disability.  
Incumbent on the finding of service connection for a 
disability is a finding that the veteran has that claimed 
disability.  As the evidence of record does not indicate that 
the veteran currently has a right knee disability, the 
preponderance of the evidence of record is against a grant of 
service connection for a right knee disability.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for the 
residuals of a left wrist injury.  Even if the Board were to 
concede, due to the unavailability of the veteran's service 
medical records, that the veteran injured his wrist in 
service, the veteran's current medical records are completely 
negative for any complaints of, treatment for, or diagnosis 
of, any left wrist injury, or the residuals of any left wrist 
injury.  Incumbent on the finding of service connection is a 
finding that the veteran has the claimed disability.  As the 
evidence of record does not indicate that the veteran 
currently has any residuals of a left wrist injury, the 
preponderance of the evidence of record is against a grant of 
service connection for the residuals of a left wrist injury.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
memory loss secondary to head trauma.  Even if the Board were 
to concede, due to the unavailability of the veteran's 
service medical records, that the veteran incurred a head 
injury in service, there has been no medical evidence 
presented to indicate that the veteran's current memory 
problems are related to service, to include any head injury 
sustained therein.  The evidence of record does indicate that 
the veteran has recently reported problems with memory loss.  
A report of VA outpatient treatment dated August 2002 
indicates that the veteran was seen with moderate memory 
complaints, progressively worsening over the past year, and 
was diagnosed with a cognitive disorder.  However, the 
medical evidence of record also indicates that this memory 
loss is not due to service. 
The Board also points out the report of an October 2002 VA 
PET scan, which indicates findings suggestive of, but not 
sufficient evidence to confirm, the presence of an early 
Alzheimer's dementia, as well as a finding of brain atrophy 
and mild right hemisphere cortical gray matter reduced 
metabolism in the veteran, who was noted to be 7 weeks status 
post cerebral vascular accident and had resolving left upper 
and lower extremity weakness; which was felt to correspond to 
a good prognosis for stroke recovery.  Thus, the medical 
evidence of record indicates that the veteran's current 
problems with memory loss are due to his recent cerebral 
vascular accident, as well as possible early Alzheimer's, not 
due to any in service incident.  As no medical evidence has 
been presented linking the veteran's current memory loss to 
service, to include any head injury in service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for food 
poisoning residuals.  Even if the Board were to concede, due 
to the unavailability of the veteran's service medical 
records, that the veteran incurred food poisoning in service, 
the veteran's current medical records are completely negative 
for any complaints of, treatment for, or diagnosis of, any 
disability related to food poisoning.  Incumbent on the 
finding of service connection for a disability is a finding 
that the veteran has that claimed disability.  As the 
evidence of record does not indicate that the veteran 
currently has any disability related to food poisoning, the 
preponderance of the evidence of record is against a grant of 
service connection for food poisoning residuals.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
chemical exposure residuals.  Even if the Board were to 
concede, due to the unavailability of the veteran's service 
medical records, that the veteran was exposed to chemicals in 
service, the veteran's current medical records are completely 
negative for any complaints of, treatment for, or diagnosis 
of, any disability related to chemical exposure.  While the 
veteran indicated, in his recent hearing testimony, that he 
felt he currently had "stress" as a result of exposure to 
chemicals in service, no medical evidence has been submitted 
in support of this theory.  Incumbent on the finding of 
service connection for a disability is a finding that the 
veteran has that claimed disability.  As the evidence of 
record does not indicate that the veteran currently has any 
disability related to chemical exposure, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for chemical exposure residuals.  
 
Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
frostbite of both feet.  Even if the Board were to concede, 
due to the unavailability of the veteran's service medical 
records, that the veteran incurred a cold injury to his feet 
in service, the veteran's current medical records are 
completely negative for any complaints of, treatment for, or 
diagnosis of, frostbite of the feet.  Incumbent on the 
finding of service connection for a disability is a finding 
that the veteran has the claimed disability.  As the evidence 
of record does not indicate that the veteran currently has 
frostbite of the feet, preponderance of the evidence of 
record is against a grant of service connection for frostbite 
of the feet.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
immunization residuals.  The Board does not dispute the fact 
that it is likely that the veteran received multiple 
immunizations in service.  However, the veteran's current 
medical records are completely negative for any complaints 
of, treatment for, or diagnosis of, any disability related to 
immunization residuals.  While the veteran indicated, in his 
recent hearing testimony, that he felt his stroke could be 
related to his immunization residuals, no medical evidence 
has been submitted in support of this theory.  Incumbent on 
the finding of service connection for a disability is a 
finding that the veteran has that claimed disability.  As the 
evidence of record does not indicate that the veteran 
currently has any disability related to immunization 
residuals, the preponderance of the evidence of record is 
against a grant of service connection for immunization 
residuals.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection because there is 
no evidence of pertinent disability in service or for several 
years following service.  Thus, there is no true indication 
that pertinent disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of abnormal findings in service, and the 
first suggestion of pertinent disability many years after 
active duty, relating claimed disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).





(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for the residuals of a left 
wrist injury is denied.

Entitlement to service connection for disability exhibited by 
memory loss secondary to head trauma is denied.

Entitlement to service connection for food poisoning 
residuals is denied.

Entitlement to service connection for chemical exposure 
residuals is denied.

Entitlement to service connection for frostbite of both feet 
is denied.

Entitlement to service connection for immunization residuals 
is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


